Citation Nr: 1222097	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  03-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 24, 2008 for residuals of a right ankle injury.

2.  Entitlement to an increased disability rating in excess of 20 percent from March 24, 2008 for residuals of a right ankle injury.

3.  Entitlement to an initial disability rating in excess of 10 percent for status post bunionectomy with implant (subsequently removed) for the first metatarsal head.

4.  Entitlement to an initial disability rating in excess of 30 percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2010 remand noted that the issues were on appeal from the February 2006 rating decision.  The Board finds that the Veteran's September 2005 claim in conjunction with the new evidence received within one year of the November 2004 rating decision constitutes new evidence received within one year.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Veteran's claim is on appeal from the November 2004 rating decision.  

The issues were remanded for further development by the Board in April 2010 to afford the Veteran with a VA examination and to obtain any current treatment records.  The VA treatment records were obtained and associated with the claims file.  The Veteran also submitted additional private treatment records.  The Veteran was afforded VA examinations in August 2010.  The examiners provided the requested information and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that there is no provision for a 30 percent rating for a lumbar spine disability in the rating schedule.  The RO initially determined that the Veteran met the criteria for a 20 percent rating for his lumbar spine and increased the initial rating to 30 percent to account for additional limitation of function.  Since there has been no proposal to reduce this rating or submit it for extra-schedular consideration, the Board will address entitlement to a rating in excess of 30 percent for the lumbar spine.


FINDINGS OF FACT

1.  Prior to March 24, 2008, the Veteran's right ankle disability manifested with moderate limitation of motion. 

2.  After March 24, 2008, the Veteran's right ankle disability manifested with marked limitation of motion without ankylosis. 

3.  Throughout the period on appeal, the Veteran's right foot disability manifested with severe hallux valgus equivalent to amputation of the great toe.  

4.  The Veteran's scars did not manifest as deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.

5.  Throughout the rating period on appeal the Veteran's low back disability manifested generally with forward flexion greater than 30 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for residuals of a right ankle injury in excess of 10 percent have not been met prior to March 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for an increased disability rating for residuals of a right ankle injury in excess of 20 percent have not been met after March 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for an increased disability rating for status post bunionectomy with implant (subsequently removed) for the first metatarsal head in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2011).

4.  The criteria for an increased disability rating in excess of 30 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for the right foot, right ankle, and low back arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in September 2004, December 2005, June 2007, June 2009, and August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, and the examination report is adequate to decide the claim of service connection.  

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating - Right Ankle

The Veteran's right ankle disability is rated under Diagnostic Code 5271 for limited motion of the ankle.  Under that regulation, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

Prior to March 24, 2008

Prior to March 24, 2008, the Veteran's ankle disability is rated at 10 percent.  To receive an increased disability rating, the evidence must show marked limitation of motion.  

The Veteran was afforded a VA examination of the ankle in September 2004.  The Veteran's range of motion was measured as dorsiflexion to 15 degrees and plantar flexion to 20 degrees.  The examiner noted pain with eversion and inversion, but no other additional limitations following repetitive use or during flare-ups.  The examiner noted no ankylosis.  

The Veteran was afforded another VA examination in December 2005.  The Veteran reported pain in the ankle with prolonged standing and walking and with weather changes.  The Veteran's range of motion was dorsiflexion to 0 degrees and plantar flexion to 45 degrees.  The examiner noted no evidence of pain on motion and no evidence of additional pain, fatigue, weakness, lack of endurance, or loss of coordination with repetitive movement.  The examiner found no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The examiner noted no ankylosis.  On the same day, the VA examiner providing an examination of the feet noted right foot and ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  He noted no evidence of additional limitation by pain, fatigue, weakness, loss of coordination, or lack of endurance following repetitive movement.  

The Veteran was afforded another VA examination in June 2007.  The Veteran reported residual aching and stiffness of the right ankle with instability occurring on a daily basis.  The examiner noted no episodes of dislocation or subluxation.  Physical examination revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The examiner noted pain at the extremes of inversion and eversion.  He found no additional limitations with three repetitions of movement during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner noted no ankylosis.    

The Veteran and his wife have submitted numerous lay statements regarding the Veteran's ankle disability.  Specifically they note chronic pain, giving way, and an inability to walk for any distance.  

To receive a disability rating in excess of 10 percent for the right ankle, the evidence must show marked limitation of motion.  At no point prior to March 24, 2008 does the evidence show loss of more than half the Veteran's range of motion of the ankle.  

The Board notes that the December 2005 and June 2007 VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the right ankle was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The examiners noted pain during the evaluations, and addressed any additional limitation due to pain.  The December 2005 examiner specifically found no evidence of additional limitation by pain, fatigue, weakness, loss of coordination, or lack of endurance following repetitive movement.  The June 2007 examiner specifically found no additional limitations with three repetitions of movement during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's right ankle prior to March 24, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

After March 24, 2008

After March 24, 2008, the Veteran's ankle is rated at 20 percent disabling.  Twenty percent is the maximum schedular disability rating allowed under Diagnostic Code 5271; however, the Board must consider any other applicable diagnostic codes.  

To receive a disability rating in excess of 20 percent for the ankle, the evidence must show ankylosis of the ankle.  The evidence does not show ankylosis of the ankle at any time during the period on appeal.  Therefore, the Veteran is not entitled to a schedular disability rating in excess of 20 percent for the right ankle.  

Higher Initial Rating - Right Foot

The Veteran's right foot disability is rated under Diagnostic Code 5280 for unilateral hallux valgus.  Under that diagnostic code, hallux valgus warrants a 10 percent rating if operated with resection of the metatarsal head.  It also warrants a 10 percent rating if severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.  The Veteran is currently rated at the maximum schedular rating for this disability.  

The Board must determine if another applicable disability rating may allow a higher initial disability rating.  The evidence does not show flatfoot, weak foot, claw foot, Morton's disease, hallux rigidus, or malunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, and 5283 do not apply.  The Veteran's hammer toes are addressed under the current disability rating and do not warrant a compensable rating under Diagnostic Code 5282.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 addresses other foot injuries.  Under that diagnostic code, a severe foot injury warrants a 30 percent disability rating, a moderately severe foot injury warrants a 20 percent disability rating, and a moderate foot injury warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.  Therefore, to receive a disability rating in excess of 10 percent, the Veteran's foot disability must be moderately severe.  

The Veteran was afforded a VA examination of the feet in September 2004.  The examiner noted pain in the foot as well as a surgical scar.  A November 2004 treatment record shows right foot pain.  In January 2005, the Veteran underwent right foot surgery to remove the implant in the right first MP joint.  Within one week, the Veteran's pain was greatly reduced and motion of the joint was noted as much better.  

A December 2005 VA examination of the ankle noted the use of shoe inserts.  The examiner noted no significant adverse effects on the Veteran's normal occupational or recreational activities.  The examiner noted normal posture and balance, although the Veteran walks with a limp.  He also noted no evidence of callosities, breakdown, or unusual show wear pattern.  A December 2005 VA examination of the feet showed foot pain.  Again, the examiner noted shoe inserts and found no significant adversity associated with this condition involving normal daily occupational, recreational, or social activities.  The examiner noted mild tenderness on palpation of the right great toe with no complaint of pain on palpation of the feet or ankle joints and no evidence of instability.  The examiner did find loss of mobility of the right great toe.  The examiner found no functional limitations on standing and walking.  The examiner found no hammer toe, high arch, clawfoot, or other deformity.  He also noted no evidence of a significant hallux valgus.  

In May 2006, the Veteran noted right great toe swelling and redness.  The examiner noted no erythemia upon examination.  A March 2007 VA podiatry treatment record showed fusion of the joint of the right great toe.  The examiner noted pretty much of a hallux rigidus.  The examiner also noted constant pain.  In December 2008, a private treatment record showed fusion of the right great toe joint.  

In June 2007, the Veteran reported pain and discomfort on standing or walking.  The examiner noted fusion of the metatarsophalangeal joint of the right great toe.  The examiner found no functional limitations on standing and walking, and noted that the Veteran is able to engage in his usual daily activities.  The examiner diagnosed a fractured right great toe on multiple occasions status post bony fusion with mild flexion deformity and residuals.  

During the June 2009 general medical VA examination, the examiner noted fusion of the metatarsophalangeal joint with range of motion zero degrees though nontender.  

The Veteran was afforded a VA examination again in August 2010.  The Veteran reported pain while standing and walking, stiffness, weakness, lack of endurance, and an inability to walk or stand for long periods of time.  The examiner noted no objective evidence of painful motion, swelling, tenderness, instability, or abnormal weight bearing.  The examiner described the Veteran's effects on his daily activities as mild or non-existent, with a moderate effect on his ability to play sports.  

Treatment records show chronic right great toe pain.  The Veteran and his wife have also submitted lay evidence attesting to the Veteran's right great toe pain and the need for special shoes.  

The Board finds that the evidence does not indicate a moderately severe injury of the foot.  The Veteran's great toe joint is fused, which is accurately rated at 10 percent under Diagnostic Code 5279.  The Veteran does not show any significant additional injury to the foot.  Furthermore, the examiner in August 2010 found the effects of the Veteran's foot disability to be generally mild.  

As the Veteran has no range of motion of the right great toe and the range of motion of the right foot is addressed with regards to the right ankle disability, the Board finds that the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995) are not applicable to the right foot disability.  Therefore, the Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's right foot disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Scars

The Board must also consider entitlement to a separate rating for scars of the right foot.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, to receive a disability rating for scars of the right foot, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

In September 2004, the examiner noted a surgical healed scar of about 1.75 inches on the dorsal aspect of the first metatarsal head that was sensitive with no swelling or warmth.  The December 2005 VA examiner noted a well healed vertical surgical scar of the dorsal right great toe measuring 5 cm by 0.2 cm.  He noted no evidence of swelling or inflammation.  In August 2010, the examiner noted a prominent scar on the dorsum of the right great toe leading up over the great toe metatarsal head.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for scars of the right foot.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

Higher Initial Rating - Low Back

The Veteran's lumbosacral strain has been rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;
A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in September 2004.  The examiner found range of motion as follows: lumbar flexion to 50 degrees with pain at 50 degrees, lateral flexion and rotation to 20 degrees bilaterally, and no findings for extension due to pain.  The examiner noted mild guarding in the bilateral paralumbar areas.  The neurological examination was normal.  The examiner noted no intervertebral disc syndrome.  X-rays revealed multilevel degenerative disc disease with productive spondylosis.  

A March 2005 VA treatment record showed increased low back pain.  The Veteran used a cane to ambulate.  

In December 2005, the Veteran was afforded another VA examination of the spine.  The Veteran noted continued pain in the low back described as a dull ache with increased pain upon prolonged standing, walking, bending, lifting, and with prolonged positioning.  The examiner noted no additional limitation of motion or functional impairment during flare-ups.  The examiner noted normal curvature of the back, no evidence of tenderness on palpation, and no evidence of limb dysfunction, atrophy, or fasciculation.  Range of motion testing revealed no evidence of discomfort or loss of mobility.  The findings were as follows: forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  The examiner specifically noted no evidence of pain on motion and no additional limitation by pain, fatigue, weakness, loss of coordination, or lack of endurance following repetitive movement.  The examiner noted no spasm, weakness, tenderness, or guarding, and found a normal gait and spinal contour.  Upon neurological examination, the examiner noted no evidence of additional sensory or motor impairment.  

A March 2008 private treatment record showed chronic low back pain with some right leg weakness.  The Veteran's spine was straight with normal lordosis.  The examiner noted tenderness over the paraspinal muscles on both sides extending over the pelvis and sacrum on each side.  Range of motion was flexion to 28 degrees, extension to 4 degrees, right lateral bend to 12 degrees, and left lateral bend to 10 degrees.  The examiner noted pain upon range of motion testing.  August 2008 radiology reports show degenerative disc disease with facet joint arthropathy with minimally bulging disc seen at L2-L3 impinging upon the nerve rootlet exiting on the left at L3-L4.  Private treatment records from this period show complaints of chronic low back pain.  

In April 2008, the Veteran received a physical.  The records show complaints of low back pain.  The review of symptoms showed no muscle pain, weakness, joint aches, joint swelling, or joint stiffness.  The Veteran was also negative neurologically.  An August 2008 VA treatment record again showed complaints of back pain.  The examiner noted mild tenderness over the lumbosacral paraspinal muscles.  

A December 2008 private treatment record showed back pain.  The examiner noted tenderness in the lumbar paraspinals.  He noted that extension causes more pain in flexion.  He is able to tolerate full flexion .  The examiner noted increased pain on the right with no pain on the left side.  The examiner diagnosed right greater than left lower back with intermittent pseudoradicular symptoms in the right lower extremity with no evidence of any radicular pathology on the MRI study or his physical exam.  

The Veteran was afforded a general medical VA examination in June 2009.  Examination of the lumbar spine revealed good range of motion with forward flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  The examiner noted normal curvature of the spine, normal symmetry in appearance, and normal symmetry and rhythm of spinal motion.  The Veteran exhibited no objective evidence of painful motion, spasm, weakness, or tenderness.  Neurological examination was normal.  

A September 2009 VA treatment record showed low back pain with muscle spasms.  The Veteran received an injection to his back at the pain clinic.  Examination revealed mild tenderness over the lumbosacral paraspinal muscles.  

The Veteran was afforded a final VA examination in August 2010.  The examiner noted the Veteran's history and complaints.  The examiner noted normal posture, gait, and spinal curvature.  The examiner noted no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion findings were as follows: flexion to 40 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 30 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  He noted no objective evidence of pain on active range of motion.  The examiner found no objective evidence of pain following repetitive motion and no additional limitation of motion after three repetitions of range of motion.  The Veteran's knee jerk and ankle jerk were hypoactive bilaterally.  The examiner noted a significant inconsistency between seated straight leg raising and lumbar flexion and extension range of motion with positive Waddell's signs for symptom magnification.  The Veteran's subjective complaints outweighed the objective findings.  

As seen in the evidence cited above, the Veteran's range of motion was generally measured as forward flexion of the thoracolumbar spine greater than 30 degrees.  The Board acknowledges the March 24, 2008 instance of forward flexion to 28 degrees, however, the singular reading appears to be an anomaly when considered with the surrounding findings.  The Veteran was able to tolerate full flexion within months of the private treatment record.  Therefore, the Board finds that the evidence indicates forward flexion greater than 30 degrees throughout the period on appeal.  

The Board notes that the VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The examiners noted pain during their evaluations, but did not find any additional limitation due to pain.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 30 percent for the Veteran's lumbosacral strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's low back disability, right ankle disability, and right foot disability are pain, instability, and limitation of motion, as well as fusion of the right great toe joint, which are included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to March 24, 2008 for residuals of a right ankle injury is denied.

Entitlement to an increased disability rating in excess of 20 percent from March 24, 2008 for residuals of a right ankle injury is denied.

Entitlement to an initial disability rating in excess of 10 percent for status post bunionectomy with implant (subsequently removed) for the first metatarsal head is denied.

Entitlement to an initial disability rating in excess of 30 percent for lumbosacral strain is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


